OPINION OP THE COURT. PABKEB, C. J. This is an appeal from the district court of Eddy county by A. J. Crawford and Minnie M. Crawford from.a judgment quieting title to certain land in the appellee, who is styled in the pleadings as “Mrs. "W. K. Dillard.” The complaint alleged in substance that the appellee was the owner of the northeast quarter of section 14, township 23 south, range 27 east N. M. P. M., by virtue of the following tax proceedings: (1) Sale of property for delinquent taxes of 1910, made. November 18, 1912; (2) certificate of sale issued October 11, 1918; (3) assignment of certificate of sale to appellee on last-mentioned date; (4) recording of such certificate on the last-mentioned date; and (5) tax deed from the county on October 11, 1918. From the complaint it appears that the sale was made in 1912 for the 1910 taxes, but the certificate of sale-was not issued by the officer making the sale, but by his successor six years after-wards. Not one word is mentioned in the complaint as to the assessment of the property for taxation for the year 1910, as to whether the assessment was in -the name of the rightful owner, unknown owners, or otherwise. • The appellants, by way of answer, denied appellee’s ownership of the property; admitted delivery of a tax deed to the appellee, but alleged that the same was executed without authority; denied a sale of the property for delinquent taxes; and alleged that the certificate of sale mentioned in the complaint was made without the authority of law. By way of new matter the appellants alleged the following: That they are the owners of said property and are and have been since 1911 in the possession thereof; that since 1911 the property has been assessed in the name of A. J. Crawford, who hats paid all taxes and charges thereon since that time; that the property was assessed in the name of “unknown owners” in 1910; that on February 26, 1912, the southeast and southwest quarters of said quarter section were sold by the county for delinquent taxes of 1910, certificates issued to the county therefor, and recorded October 1, 1913; that said certificates were assigned to A. J. Crawford on October 14, 1918, and recorded on the same day; that A. J. Crawford on October 14, 1918, paid the taxes delinquent for the year 1910 upon the northeast and northwest quarters of said quarter section; that in 1910 the said quarter section of land teas assessed in the name of E. D. McKenzie (spl.); that the taxes for said year amounted to more than $25; that 'said property ivas sold by McKenzie to C. M. Richards in 1909, and McKenzie at the time of the assessment was without title to said property; that in fact there was no sale made of said property for the year 1910, and no certificates of sale issued or any record of sales made; that no order or judgment for the sale of said property ivas made for the year 1910; that Richards, the owner of said property, in June, 1909, applied to the United, States, through the Department of the Interior, for a water right 'upon said land, which application was granted in said year; that Bichar'1 to pay the assessment levied by the Department of the Interior, and on June 22, 1910, the land was sold at public auction to the Pecos Water Users’ Association, for the use and benefit of the United States, the title to such land being vested in the United States from May 16, 1911, when the certificate was assigned to A. J. Crawford; that said property was not redeemed by Rich'- ^ ■ and the property was sold and deeded to A. J. Crawford by the United States, through the said water association; that by reason of such certificate and sale the title to the property was in the United States in 1910, and was therefore not subject to taxation; and that the taxes levied and assessed against the property in 1910 were illegal and void. The appellee demurred to such parts of the said answer by way of new matter as appear italicized herein on three grounds, viz.: (1) Thai the allegations were insufficient and do not constitute a defense to the action; (2) that said allegations were insufficient, because they 'did not plead that the property was not subject to taxation, or that the taxes had been paid, the .only two defenses permitted under section 25 of chapter 22, Laws 1899; and (3) that no fraud is charged against the treasurer in the execution of the tax deed to plaintiff. At the close of the case the demurrer was sustained by the court, but upon what ground the record does not show.  (1) The appellants’ counsel argues here that the. court erred in sustaining the demurrer to the paragraphs of the answer by way of new matter which are italicized above, and that is the only proposition before the court, because the remainder of the assignments of error depend upon the bill of exceptions, which has been stricken, or are abandoned because not argued. The argument of counsel, for appellants that the court erred in sustaining the demurrer is not germane to the subject.- The argument, in effect, is that appellee’s tax deed was void, because it appears in the deed that it was based upon a certificate of sale issued in 1918 for a sale held in 1912 for delinquent taxes of 1910; that no certificate was issued by the treasurer who made the sale, and no book of sales was kept, and the certificate of sale was not offered for- sale as required by chapter 134, Laws 1905. Counsel says that the successor of the treasurer who made the sale was without power to issue a tax sale certificate evidencing the sale of 1912 for the the 1910 taxes. Whether that be true or not, it has no bearing upon the action of the court in sustaining the demurrer to appellant’s answer by way of new matter. Where argument of counsel under an assignment is not germane to the proposition stated in the assignment, the effect is the same as though the assignment was not argued. Assignments not argued are considered as abandoned. Consequently there is nothing before the court, and the judgment of the district court will be affirmed; and it is so ordered. ROBERTS and Raynouds, J.J., concur.